Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 5, 2017

                                    No. 04-16-00768-CV

                    Jana Lee FLANAGAN and Lucas Matthew Flanagan,
                                    Appellants

                                              v.

                 RBD SAN ANTONIO L.P., Davidson Hotel Company, LLC
                         and G4S Secure Solutions (USA), Inc.,
                                      Appellees

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-18601
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
       The District Clerk's notification of late record is hereby GRANTED. Time is extended to
February 2, 2017.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court